Citation Nr: 1753229	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-04 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating for status post arthroplasty, right fifth toe, evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel










INTRODUCTION

The Veteran had active service from May 1989 to May 1993 and October 1985 to April 1986. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin, which denied the issue on appeal. In February 2016, the Board remanded this appeal for further development. That development has been accomplished, and the claim has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998).  

In a May 2016 rating decision, the RO granted total disability rating based on individual unemployability effective June 21, 2010. As the Veteran has not disagreed with the rating or effective date assigned, such issue is no longer on appeal. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)


FINDING OF FACT

For the entire appeal period, the status post arthroplasty of the Veteran's right fifth toe has been productive of no more than moderate residuals of a foot injury.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status post arthroplasty of the right fifth toe have not been met. 38 U.S.C. § 1155  (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5282-5284 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated September 2012.  This appeal was most recently readjudicated in May 2016.  See May 2016 Supplemental Statement of the Case.  Neither the Veteran, nor her representative, has alleged prejudice with regard to notice. In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues addressed in this decision have been met, and all identified and authorized records relevant to the matters have been requested or obtained. The available record includes service treatment records, VA treatment and examination reports, and statements in support of the claim. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate, as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Neither the Veteran nor her representative has alleged any deficiencies with regard to the examinations afforded to the Veteran. Doucette v. Shulkin, 28 Vet.App. 366 (2017). Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Otherwise, neither the Veteran nor her representative has raised any issues with the duties to notify or assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017). The ratings contained in the Rating Schedule represent (as can be practicably determined) the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated in service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. The basis of disability rating is the ability of the body as a whole, the psyche, or a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14.

Analysis of the severity of a disability requires tracing the Veteran's medical history. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the entire history is necessary so that a rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where there is a question of which of two ratings shall be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria for that rating. 38 C.F.R. § 4.7. Benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after a hyphen.
The status post arthroplasty of the Veteran's right fifth toe has been assigned a 10 percent rating under Diagnostic Codes 5282-5284 for hammertoes rated under the criteria for foot injuries. 38 C.F.R. § 4.71a, Diagnostic Codes 5282-5284. Under Diagnostic Code 5282, individual hammertoes are rated noncompensably. All toes affected without claw foot, unilateral, is rated as 10 percent disabling. All of the Veteran's toes on the right foot  are not affected. Therefore, a compensable rating for the hammertoe alone is not warranted under Diagnostic Code 5282.

However, pursuant to Diagnostic Code 5284, moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling. A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling. 38 C.F.R. § 4.71a.  The words "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. The Board evaluates all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2017).

The Veteran contends that her service-connected right fifth toe warrants a higher rating than the 10 percent assigned. VA medical treatment records reflect continued complaints of right fifth toe pain but do not show treatment for the right fifth toe or note symptoms specifically concerning the service-connected right fifth toe. 
 
A VA examination dated in June 2011 the Veteran reported intermittent pain in her right fifth toe which occurred three times a month and was most often related to weight bearing. She concurrently denied pain in her right fifth toe describing it as "like dead." She endorsed that her feet felt great at the time of examination. The examiner found the Veteran was unable to feel any touch to the right fifth toe, and he noted the toe has no warmth, redness, or swelling. He did note slightly decreased strength of the toe. The examiner diagnosed osteoarthritis and hammertoe deformities bilaterally but opined that the generalized osteoarthritis was not related to the service-connected right fifth toe. Additionally, the examiner found the Veteran had a scar on the right first toe related to a nonservice-connected bunionectomy. 
At a November 2012 VA examination for the Veteran's left foot, the examiner found the Veteran did not suffer from any functional impairment of associated with her right foot, specifically her right fifth toe. 

An April 2015 VA examination report reflects that the Veteran again reported pain in her right fifth toe. She also reported the previous bunionectomy on her right foot first toe caused limitation of walking. The examiner found residual pain present for the Veteran's bunionectomy but noted that this was not service-connected. The examiner noted pain on examination. He found the Veteran did not suffer any functional loss, had a callous to dorsolateral area of the right fifth metatarsophalangeal joint, and opined the Veteran suffered from mild severity of the right fifth toe. Additionally, the examiner noted a scar related to the right fifth toe, but found the scar was not painful or unstable or had a total area equal to or greater than 39 square centimeters.  

An April 2016 VA addendum opinion states that the diagnosed right first toe bunion problem does not relate medically in any way to the service-connected right fifth toe disability. As rationale, the examiner stated that the symptoms were completely differentiated due to being on anatomically disparate locations on the foot. Further, the examiner stated that medical literature supports bunions are caused by ill-fitting shoes and the genetic makeup of the individual. Finally, the examiner opined that it was less likely than not that the symptoms of the first and fifth right toe overlap and that the disabilities of the right foot are separate and distinct from one another.  

Based on a review of all of the evidence of record, the Board finds that the Veteran's service-connected disability is productive of no more than "moderate" foot injury residuals. Thus, the Board finds that a rating in excess of 10 percent is not warranted throughout the pendency of this appeal. For a rating in excess of 10 percent, the Veteran's right fifth toe disability must result in at least moderately severe manifestations, and the evidence does not support such a finding. 

Other diagnostic codes pertaining to the right foot have been considered. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). However, the evidence of record does not show that the Veteran's service-connected right fifth toe disability was manifested by weak foot, claw foot, hallux rigidus, malunion or nonunion of the metatarsal bones, or pes planus. Thus, the corresponding diagnostic codes are not for application here. See 38 C.F.R. § 4.71a , Diagnostic Codes 5276, 5277, 5278, 5280, 5281, 5283 (2017).

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca. However, an evaluation in excess of 10 percent for the Veteran's right fifth toe disability is not warranted on the basis of functional loss due to pain or weakness in this case, as her symptoms are supported by pathology consistent with the assigned 10 percent rating. In this regard, the Board observes that the Veteran has continually complained of right fifth toe pain during the appeal period. However, the effect of the pain in the Veteran's right fifth toe is contemplated in the currently-assigned disability evaluation. The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish symptomatology to the degree that would warrant an increased evaluation. The United States Court of Appeals for Veterans Claims has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589   (1991). At the April 2015 VA examination a scar was identified on the right fifth toe. It measured not greater than 39 square centimeters and was not found to be painful or unstable by the examiner. The Veteran's surgical scar on the first right toe was found to be related to a non-service connected bunionectomy. Therefore, a separate rating for the scars is not warranted. See 38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805.

The Board notes that the Veteran asserts that her right fifth toe disability warrants a greater disability rating. The Veteran is competent to report certain obvious symptoms of her right fifth toe disability but not to identify a specific level of disability. Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994). Competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by the VA medical professionals who examined her. The medical findings adequately address the criteria under which this disability is evaluated. The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology. Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

Thus, the Board finds that the weight of the evidence is against the claim for a rating higher than the 10 percent assigned for status post arthroplasty of the right fifth toe. The preponderance of the evidence is against this issue, and the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

As a final matter, the Board finds that the Veteran has not raised the matter of an extraschedular rating and that the evidence does not present exceptional or unusual circumstances.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either a veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances). As such, no further action as to this matter is required.  


ORDER

Entitlement to an increased rating for status post arthroplasty, right fifth toe, is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


